Citation Nr: 0103572	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-13 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by swelling of the legs, feet, arms, and hands.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from March 1992 to 
March 1995.  She also had subsequent active duty for training 
in the Texas Army National Guard (ANG).  This matter comes to 
the Board of Veterans' Appeals (Board) from a January 1998 
rating decision of the Department of Veterans Affairs (VA) 
Waco Regional Office (RO).  In September 1999, she and her 
husband testified before a hearing officer at the RO and in 
November 2000, she testified at a Board hearing in Waco.  


REMAND

The veteran claims entitlement to service connection for a 
disability manifested by swelling of the legs, feet, arms, 
and hands based on her claim that such symptomatology 
allegedly first became evident in July 1996 while serving 
with the Texas ANG.  The record shows that in May 1999, she 
was determined to be medically unfit for retention in the 
National Guard based on symptoms such swelling of the feet 
and lower legs and parenthesis of all four extremities.  It 
was noted that she had first complained of such symptoms 
during her annual training in July 1996, and that extensive 
work-up over the next three years had failed to establish a 
clear diagnosis for her complaints.  Additional medical 
records show that conditions such as rheumatoid arthritis, 
nystagmus, Raynaud's disease, oligomenorrhea, and 
fibromyalgia were considered, but not confirmed.  

After reviewing the evidence of record, the RO determined 
that the veteran had failed to establish a well-grounded 
claim, based on the lack of medical evidence showing an 
identifiable current disability.  

Since the RO's decision, however, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA).  Among other things, the VCAA eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In pertinent part, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  Id. (to be codified at 38 U.S.C. § 5103A(d)).  
Given the nature of this case, the Board believes that a 
medical examination and opinion would assist in clarifying 
the nature and etiology of the veteran's reported swelling of 
the legs, feet, arms, and hands, to include whether it is 
causally related to her active military service, or any 
incident therein.

Moreover, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
as the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO should contact the veteran and 
afford her the opportunity to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to her claim.  After 
securing any necessary authorization for 
the release of medical information, the 
RO should attempt to obtain copies of any 
treatment records identified by the 
veteran which are not now of record.

2.  After the above records, if any, have 
been secured and associated with the 
claims folder, the veteran should be 
scheduled for a VA medical examination 
for the purposes of obtaining an opinion 
as to the nature and etiology of any 
current disability manifested by swelling 
of the legs, feet, arms, and hands.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should be requested to provide 
an opinion as to the diagnosis of any 
disease manifested by swelling of the 
extremities found on examination, as well 
as whether it is at least as likely as 
not that any such disease is causally 
related to the veteran's active service 
or any incident therein.  If no such 
disease entity can be objectively 
confirmed, the examiner should so state.  
A complete rationale for all opinions 
expressed by the examiner should be 
provided.

3.  The RO should then review the claims 
files to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that it 
is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, the RO should 
institute remedial action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  

If the benefit sought on appeal remains denied, the veteran 
and her representative should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue on appeal.  
Then, an opportunity for response should be allowed.  
Thereafter, the case should be returned to the Board.  The 
veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




